Title: To George Washington from William Smallwood, 9 August 1781
From: Smallwood, William
To: Washington, George


                        
                            Dear Sir,
                            Annapolis August 9th 1781.
                        
                        Since I have been in this State I have been peculiarly embarrassed—not only in raising Men—but in equipping
                            them—The acts of the State and her Finances have been utterly incompetent towards compleating her Quota, which I am well
                            assured might have been effected, could Money have been advanced—and the Public Acts calculated to promote the recruiting
                            Service—Impressed with a just sense of the reduced situation of the Southern Army, I have been more solicitous to effect
                            this Business—and have used every Effort in my power to forward Reinforcements—but from those Causes my wishes and
                            endeavors have ’till now proved ineffectual.
                        The first and second Regiments composed of the old Troops are to the Southward—and I have at length raised
                            the third, consisting of upwards of five Hundred Men enlisted for the War and three Years, exclusive of those for Nine
                            Months—this Regiment has been long detained for want of the necessary Equipments—and the Draughts coming in—they were on
                            the point of Marching when stopped by the Order and Intelligence of the Marquis upon the expected Invasion—but will now
                            immediately March to join General Greene.
                        The two Troops of Horse and two Regiments of Nine Months Men required by Congress from this State—come in
                            very slow—the Horses are ready but Equipment and Men are wanting to mount them—and not more than one Hundred and thirty of
                            the Recruits and Draughts for those Regiments have rendezvoused at this Station—the others are shortly expected—but I fear
                            will not be compleated and equipped in time to render any essential Service—out of those I am enlisting with tollerable
                            Success the Fourth Regiment for the War and three Years. altho the latter Term is repugnant to policy and the Views of
                            Congress, I have been obliged to admit it—owing in a great Measure to Indulgencies granted under the Act, by which
                            Draughts are authorized to obtain Substitutes for the War or three Years.
                        We have been threatned with an Invasion, Letters from the Marquis La Fayette and other Persons in Virginia
                            announced it as amounting almost to a certainty—but I have and do still view the Appearances held out as a deep Finesse
                            calculated to divert our Attention from General Greene, and to draw the Marquis up the Country; for it is not probable
                            that after reinforcing their Armies in the Southern and Northern Departments as Exigencies require, the Enemy can spare a
                            Body of Men sufficient to make any Impression or to promise any serious Advantages in this Quarter.
                        Captain Hughes a Young Gentleman of Baltimore County in one of the Maryland Companies of Colo. Hazen’s
                            Regiment, complains of the Colonels treatment—urges that he is in such disagreeable Circumstances that he must absolutely
                            resign rather than act under his Command, & has earnestly pressed me to solicit your Excellency to suffer him to
                            act as a Volunteer aid in my Family—for some time I waved his Importunities—urging very justly, that I had already above
                            the number of Aids limitted to my Rank, but finding him resolutely bent on giving up his Commission—and that he will quit
                            the Army with great Reluctance—I shall submit to your Excellency the propriety of granting him this Indulgence—If it can
                            be done consistently perhaps it may be well to gratify him, as he is a Young Gentleman of Family and Merit. I am with the
                            highest Esteem and Regard Your Most Obedient Hble Servt
                        
                            W. Smallwood
                        
                        
                            I have repeatedly ordered the Recruits and Levies from the Delaware State to March but to no Purpose they
                                amount to 100 and the Officers complain of the same Embarrassments we meet with here.
                            Since writing you the following Intelligence has just come to hand and immediately
                                after a Letter from the Marquis of which the inclosed is a Copy.
                            A Letter from Richmond dated the 3d of Augt says the enemy are landing at York and Gloster Towns. Martin
                                Trout of Baltimore Town who can be relied on is just come home says he made his Escape from Portsmouth last Sunday in
                                a Canoe that on Sunday Night he saw the British Fleet laying at the Mouth of York he supposes not less than 3000 Men
                                have passed Portsmouth.
                        

                     Enclosure
                                                
                            
                                Dr Sir
                                New Castle 6th Augt 1781
                            
                            Since my Letter to you through Mr McHenry inclosing Commodore Barrons report the Fleet spoken of entered
                                York River and landed their Troops. These are fortifying on the Glocester side and have made a place of Arms of York.
                                Lord Cornwallis is present with his whole Army, the Garrison of Portsmouth excepted.
                            It appears that a part of this Fleet was originally intended for New York, but a dispatch arriving from
                                General Clinton produced the present Arrangement.
                            Maryland being relieved it will be of the utmost Importance to its safety to reinforce this Army with all
                                the Levies which may or can be collected. If we do not Show a respectable Force here, its security hangs by a very
                                slender Thread—Let me therefore entreat your Attention to this Object—It is General Greens wish that they would join
                                me in the first Instance as well as His Excellency General Washington. I am Dear Sir Your Obedt Hble Servt
                            
                                La Fayette
                            
                        
                        
                    